Order entered August 10, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00386-CV

                             IN RE HAMP WILLIAMS TRUST

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-08491

                                           ORDER
       The reporter’s record in this accelerated appeal is past due. By postcard dated May 2,

2018, we notified Vielica Dobbins, Official Court Reporter for the 134th Judicial District Court,

that the reporter’s record was overdue and directed her to file the reporter’s record within ten

days. By order dated May 24, 2018, we again notified Ms. Dobbins the reporter’s record was

overdue and ordered her to, within ten days, file either (1) the reporter’s record; (2) written

verification no hearings were recorded; or (3) written verification that appellant had not

requested the reporter’s record. On June 4, 2018 appellant filed a letter informing the Court that

appellant was unable to reach Ms. Dobbins, either by telephone or by email, to determine the

costs of the record.   Therefore, on June 8, 2018, we ordered Ms. Dobbins to file written

verification she had contacted appellant regarding the cost of the reporter’s record within three

days and to file the record within six days of the date of the order. In that order, we expressly

cautioned Ms. Dobbins that failure to comply with the order would result in the Court taking
such actions as necessary to have her comply with the Court’s orders, including an order that she

not sit as a court reporter until she complied.

        In response, Ms. Dobbins filed a motion to extend time to file the reporter’s record. By

order dated July 17, 2018, we extended the time to file the reporter’s record until July 23, 2018.

By postcard dated July 25, 2018, we once again notified Ms. Dobbins the reporter’s record was

late and ordered her to file the record with ten days. By letter dated August 3, 2018, appellant

again complained to the Court regarding Ms. Dobbins’s failure to file the record or to contact

appellant regarding the cost of the reporter’s record.

        Therefore, we ORDER that Vielica Dobbins, Official Court Reporter for the 134th

Judicial District Court, not sit as a court reporter until she has filed the complete reporter’s

record in this appeal.

        We DIRECT the Clerk to send copies of this order to (1) the Honorable Dale Tillery,

Presiding Judge, 134th Judicial District Court, Criminal District Court No. 7; (2) Vielica

Dobbins, Official Court Reporter, 134th Judicial District Court; (3) the Dallas County Auditor’s

Office; and (4) all parties.

                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE